Citation Nr: 1104303	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  94-05 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a respiratory disorder, 
to include as due to an undiagnosed illness.

3.  Entitlement to service connection for pain and swelling of 
the joints, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for headaches, to include 
as due to an undiagnosed illness.

5.  Entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness.

6.  Entitlement to service connection for a disability manifested 
by difficulty swallowing, to include as due to an undiagnosed 
illness.

7.  Entitlement to service connection for hemorrhoids, to include 
as due to an undiagnosed illness.

8.  Entitlement to service connection for multiple chemical 
sensitivities, to include as due to an undiagnosed illness.

9.  Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to December 
1976, and from December 1990 to May 1991 (including from December 
1990 to April 1991 in Southwest Asia in support of Operation 
Desert Shield/Storm), with additional periods of active duty 
training in the National Guard.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of multiple Regional Offices (ROs) 
of the Department of Veterans Affairs (VA) that denied the claims 
enumerated above.  The Board remanded the claims for additional 
development in April 2000, December 2003, and July 2008.

During a February 2009 VA examination, the Veteran raised a new 
claim for service connection for a right hip disability.  As that 
claim has not been developed for appellate review, the Board 
refers it to the RO for appropriate action.
The issues of entitlement to service connection for pain and 
swelling of the joints, headaches, a skin disorder, a disability 
manifested by difficulty swallowing, multiple chemical 
sensitivities, to include as due to an undiagnosed illness, and a 
left hip disability are REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's psychiatric symptoms are attributable to 
diagnoses of bipolar, personality, and anxiety disorders and are 
unrelated to any period of his active service or to any incident 
therein.

2.  The Veteran's respiratory disorder is attributable to chronic 
obstructive pulmonary disorder (COPD) and is unrelated to any 
period of his active service or to any incident therein.

3.  The medical evidence does not demonstrate that the Veteran 
currently has hemorrhoids.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder is not due to an undiagnosed 
illness and was not otherwise incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310(a) 3.317 (2010).

2.  A respiratory disorder is not due to an undiagnosed illness 
and was not otherwise incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.317 (2010).

3.  Hemorrhoids are not due to an undiagnosed illness and were 
not otherwise incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.317 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2010).  The 
notice must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Further, this notice must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that the 
error did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of the 
claimant; (2) that a reasonable person could be expected to 
understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  Sanders 
v. Nicholson, 487 F.3d 881 (2007).

In March 2002, July 2002, and June 2004, after the initial 
adjudication of the claims, the Veteran was notified of the 
evidence not of record that was necessary to substantiate the 
claims.  He was told that he needed to provide the names of any 
person, agency, or company who had additional records to help 
decide his claims.  He was informed that VA would review his 
claims and determine what additional information was needed to 
process his claims, schedule a VA examination if appropriate, 
obtain VA medical records, obtain service records, and obtain 
private treatment reports as indicated.

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for a full and fair adjudication 
of these claims.

The Veteran was notified of what type of information and evidence 
he needed to substantiate a claim for an increased rating in 
March 2006 should his service connection claims be granted.  It 
is therefore inherent in the claims that the Veteran had actual 
knowledge of the rating element of an increased rating claim.

Therefore, the Board finds that adequate notice was provided to 
the appellant prior to the transfer and certification of the 
Veteran's case to the Board and complied with the notice 
requirements.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2010).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VA's duty to assist includes 
(1) obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service treatment records or 
other records relevant to active duty and VA or VA-authorized 
medical records; and, (4) providing medical examinations or 
obtaining medical opinions if necessary to decide the claim.  
38 C.F.R. § 3.159(c) (2010).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or recurrent 
symptoms of a disability, (2) an in-service event, injury, or 
disease, (3) current disability may be associated with the in-
service event, and (4) there is insufficient evidence to make a 
decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In this case, the Veteran's service treatment records and all 
identified and authorized post-service medical records relevant 
to the issues on appeal have been requested or obtained.  
According to the National Personnel Records Center (NPRC), the 
vast majority of the Veteran's service records from his first 
period of service were destroyed as a result of damage to the 
microfiche on which they were stored.  In such cases, VA has a 
heightened duty to explain its findings and conclusions and to 
consider carefully providing the benefit of the doubt to the 
claimant.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Based on 
the NPRC's findings, the Board finds that further attempts to 
secure any additional service treatment records would be futile.  
The Board's analysis herein has been undertaken with this 
heightened duty in mind.  While the record shows that the Veteran 
is in receipt of disability benefits from the Social Security 
Administration, in May 2007 it was determined that those records 
are unavailable.  VA examinations pertinent to the Veteran's 
claims were obtained in February 1993, July 1994, December 1994, 
June 2007, August 2007, and pursuant to the Board's July 2008 
remand in February 2009 and March 2009.  A review of those 
reports of examination shows that all subjective and objective 
findings necessary for evaluation of the Veteran's claims were 
observed and recorded.  Thus, the examinations appear to be 
complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Accordingly, the Board finds that VA substantially 
complied with the Board's remand directives in further developing 
the Veteran's claims.  Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141 (1999).  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to these claims.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is necessary 
under those provisions.

A claimant with active service may be granted service connection 
for a disease or disability either incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2010).  Service incurrence will be 
presumed for specified chronic diseases, such as psychosis, if 
manifest to a degree of 10 percent or more within one year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2010).

The disease entity for which service connection is sought must be 
chronic as opposed to merely acute and transitory in nature.  For 
the showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Where 
the fact of chronicity in service is not adequately supported 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

Congenital or developmental defects, refractive error of the eye, 
personality disorders, and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2010).

A Veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence demonstrates 
that an injury or disease existed prior thereto and was not 
aggravated by service.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).

A pre-existing disability or disease will be considered to have 
been aggravated by active service when there is an increase in 
disability during service, unless there is clear and unmistakable 
(obvious and manifest) evidence that the increase in disability 
is due to the natural progress of the disability or disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  
Aggravation of a pre-existing condition may not be conceded where 
the disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and subsequent 
to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) 
(2010); Falzone v. Brown, 8 Vet. App. 398 (1995) (presumption of 
aggravation created by § 3.306 applies only if there is an 
increase in severity during service); Akins v. Derwinski, 1 Vet. 
App. 228 (1991).  A mere transient flare-up during service of a 
preexisting disorder does not, in the absence of evidence of a 
worsening of the underlying condition, constitute aggravation of 
the disorder.  In addition, the usual effects of medical and 
surgical treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment will not 
be considered service-connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) (2010).

Subject to various conditions, service connection may be granted 
for a disability due to undiagnosed illness of a veteran who 
served in the Southwest Asia Theater of operations during the 
Persian Gulf War.  Among the requirements are that there are 
objective indications of a chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as fatigue, signs or symptoms involving 
the skin, headache, muscle pain, joint pain, neurological signs 
or symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper and lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or more, 
under the appropriate diagnostic code of 38 C.F.R. Part 4.  By 
history, physical examination, and laboratory tests, the 
disability cannot be attributed to any known clinical diagnosis.  
There must be objective signs that are perceptible to an 
examining physician and other non-medical indicators that are 
capable of independent verification.  There must be a minimum of 
a six-month period of chronicity.  There must be no affirmative 
evidence that relates the illness to a cause other than being in 
the Southwest Asia Theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2010).  
If signs or symptoms have been medically attributed to a 
diagnosed (rather than undiagnosed) illness, the Persian Gulf War 
presumption of service connection does not apply.  VAOPGCPREC 8-
98 (Aug. 3, 1998), 63 Fed. Reg. 56703 (1998). 

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of the 
following): (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms: (1) chronic fatigue 
syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or 
(4) any other illness that the Secretary determines meets the 
criteria in paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) any diagnosed 
illness that the Secretary determines in regulations prescribed 
under 38 U.S.C.A. § 1117(d) warrants a presumption of service-
connection.  38 C.F.R. § 3.317(a)(2)(i) (2010).  The term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or etiology, 
that is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion to 
physical findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be considered 
medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) (2010).  
Objective indications of chronic disability include both signs, 
in the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that are 
capable of independent verification.  38 C.F.R. § 3.317(a)(3) 
(2010).

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of improvement 
and worsening over a six-month period will be considered chronic.  
The six-month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes that 
the signs or symptoms of the disability first became manifest.  
38 C.F.R. § 3.317(a)(4) (2010).

The Veteran's service records show that he served in Southwest 
Asia from December 1990 to April 1991.  Thus, the Veteran's 
status as a Persian Gulf veteran is confirmed.  38 C.F.R. 
§ 3.317(d) (2010).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 
3 Vet. App. 542 (1992).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible.  Lay 
assertions of medical status do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service treatment records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when the 
Board has supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Psychiatric Disorder

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for service connection for a psychiatric disorder.

The Veteran contends that he was initially treated for 
psychiatric problems, including depression and suicidal 
ideations, during his first period of active service.

Private medical records dated in February 1977 show that the 
Veteran was hospitalized after he superficially slashed his 
abdomen after an argument with his mother-in-law.  He was 
diagnosed with adult situational reaction.

VA medical records dated from July 1977 to September 1977 
indicate complaints of depression and anxiety related to domestic 
problems.  In July 1978, the Veteran was diagnosed as mildly 
depressed.  From November 1978 to January 1979, he was treated 
for anxiety.  A December 1981 report show that the Veteran was 
admitted to a VA medical center with diagnoses of drug abuse and 
depression in October 1981.  At that time, he acknowledged a long 
history of drug abuse and domestic problems.

A June 1986 service treatment report of medical history reflects 
a complaint of nervous trouble.

Service personnel records include a report dated from April 1987 
to March 1988 that indicates that the Veteran was an enthusiastic 
and competent corpsman.  From April 1988 to March 1989, he 
demonstrated exceptional capacity in areas of counseling.  A 
report dated from April 1989 to March 1990 report indicates that 
he was an active member of his church and a volunteer paramedic.  
From April 1990 to March 1991, the Veteran was found to have a 
willingness to help and a spirit of friendship and cooperation.  
From April 1991 to March 1992, he performed annual physicals and 
recorded medical records for physicals and sick calls.  The 
Veteran also transferred patients to and from a hospital in Saudi 
Arabia and performed preventive medicine at a camp site.  He was 
found to have untiring devotion to duty and professionalism and a 
"can do" spirit.

VA medical records include a February 1992 report that shows a 
diagnosis of PTSD type syndrome with anxiety symptoms.  In 
October 1992 and November 1992, the Veteran was treated for panic 
attacks.

A January 1993 private medical report shows Axis I diagnoses of 
alcohol dependency, marijuana, dependency, and benzodiazepine 
dependency with Valium and Xanax and an Axis II diagnosis of 
borderline personality disorder.

A January 1993 VA medical record shows that the Veteran had 
marital problems and was diagnosed with alcohol dependence and 
major depression.

The Veteran was afforded a VA neurological disorders examination 
in February 1993 at which time he presented with a history of 
anxiety disorder.  He stated that after his return from service 
in the Persian Gulf, he had suffered from anxiety, depression, 
and a multitude of somatic symptoms including chronic headaches, 
cognitive deficits, and generalized malaise and weakness.  It was 
noted that he had a history of anxiety disorder since 1974 and a 
history of alcohol abuse.  The Veteran was diagnosed with 
probable PTSD.

On VA mental disorders examination in February 1993, the Veteran 
presented with a history of involvement in a motor vehicle 
accident in 1985, during which he may have suffered brain damage.  
He was diagnosed with a generalized anxiety disorder, panic 
disorder without agoraphobia, alcohol dependence, organic anxiety 
disorder, and organic personality disorder secondary to 
alcoholism or a brain injury.  The Veteran was also given an Axis 
III diagnosis of organic brain syndrome, posttraumatic or due to 
chronic alcoholism, and undiagnosed physical disorders.

On VA general medical examination in February 1993, the Veteran 
complained that after his service in the Persian Gulf, he began 
to experience increased nervousness, insomnia, nightmares, 
headaches, chest pains, and generalized weakness.  He was 
diagnosed with a history of alcohol dependence and chronic 
anxiety, rule out PTSD.

Service medical records include a May 1995 report of medical 
history that indicates complaints of frequent trouble sleeping, 
depression or excessive worry, loss of memory or amnesia, and 
nervous trouble.

VA medical records dated in April 1994 show diagnoses of PTSD and 
panic attacks.  In June 1994 and December 1995, the Veteran was 
diagnosed with PTSD.

On VA Gulf War examination in July 1994, the Veteran was 
diagnosed with anxiety disorder and depression.

The Veteran submitted an August 1996 statement from a friend who 
stated that the Veteran's mental state was worse after his 
service in the Persian Gulf.  In a February 1997 statement, the 
Veteran's spouse stated that she witnessed him battle anxiety and 
depression.

VA medical records dated in October 2000 show a diagnosis of 
adjustment disorder.  During a November 2003 PTSD screening, the 
Veteran indicated that he was mugged and robbed by four teenagers 
during high school.  In 1974, he was on active duty and stated 
that he fought off two soldiers who attempted to sexually assault 
him with a stick.  During service from 1990 to 1991, he saw 
American and enemy soldiers wounded and killed.  The Veteran 
claimed that he was threatened twice with knives in 1999 and saw 
a man he knew shoot himself in the head after killing his two 
children.  During a psychological assessment that month, he 
stated that he cut his wrists and parts of his body in the late 
1970s and overdosed in the early 1980s.  He also stated that 
during service two individuals attempted to pull down his shorts 
but left when his roommate entered the room.  The Veteran was 
diagnosed with alcohol dependence.  Another November 2003 report 
shows that the Veteran claimed that he saw combat during service 
as a corpsman, but was not wounded.  In April 2004 and July 2004, 
he was diagnosed with major depressive disorder and alcohol 
abuse, early remission.  An April 2005 report shows diagnoses of 
major depressive disorder and alcohol abuse, early remission.  In 
May 2005, the Veteran was diagnosed with anxiety related to 
medical problems.  In July 2006, he was diagnosed with anxiety 
and depressive disorder, NOS (not otherwise specified).

On VA mental disorders examination in June 2007, the Veteran was 
diagnosed with anxiety disorder, not otherwise specified; and 
alcohol dependency in remission for one year per his report.  The 
examiner opined that the Veteran clearly had a severe personality 
disorder but that typically personality disorders are considered 
to be characterological disorders that are longstanding in 
nature.  The examiner further opined that the Veteran's 
personality disorder was not likely related to his service.

VA medical records dated in July 2007 and November 2007 show 
diagnoses of anxiety disorder and depression.

Pursuant to the Board's July 2008 remand, the Veteran was 
afforded a VA mental disorders examination in March 2009 at which 
time he indicated a pre-military history of domestic problems and 
an abusive relationship with his father.  On examination, he was 
diagnosed with bipolar, anxiety, and personality disorders, that 
the examiner opined were not caused by or a result of his 
service.  The rationale provided was that the Veteran's mental 
disorders appeared to have pre-existed his service and were 
likely caused by events during his childhood and adolescence.

In an April 2010 addendum to the March 2009 VA mental disorders 
examination, the examiner opined that the Veteran's bipolar, 
anxiety, and personality disorders were less likely than not 
permanently aggravated by his service.  The rationale provided 
was that there is no evidence of record to suggest that the 
Veteran experienced events during his service that would have 
permanently aggravated his pre-existing mental health conditions.  
It is more likely than not that the reported events preceding his 
service account for the entirety of the current nature and 
severity of his mental health conditions.

The Board finds that clear and convincing evidence rebuts the 
presumption of soundness on the Veteran's entry to service 
because the medical opinion found that his bipolar, anxiety, and 
personality disorders pre-existed his service.  38 C.F.R. § 3.304 
(2010).  However, the Board also finds that the bipolar, anxiety, 
and personality disorders that clearly and unmistakably pre-
existed the Veteran's entrance into service were not aggravated 
by his service.

Because the Veteran's complaints of a psychiatric disorder, 
including depression, anxiety, and memory impairment, are 
attributed to known diagnoses of bipolar, anxiety, and 
personality disorders, the presumption of service connection 
under 38 C.F.R. § 3.317 is not applicable.  38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2010).  The Board thus turns to 
the merits of the Veteran's claim on a direct basis.

The Board recognizes that the record shows diagnoses of several 
psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  However, while the medical evidence shows that the 
Veteran now suffers from bipolar, anxiety, and personality 
disorders, the preponderance of the evidence does not show that 
the current psychiatric disorders were incurred in or aggravated 
during service.  Furthermore, the record includes a competent VA 
opinion that the Veteran's bipolar, anxiety, and personality 
disorders pre-existed his service and were not aggravated by his 
service.  In addition, a personality disorder is not a disease or 
injury within the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 
(2010).  Finally, the evidence does not support a finding that 
the Veteran's pre-existing psychiatric disorders increased during 
his service.  The Board finds that the evidence of record weighs 
against such a finding.  In the absence of medical evidence 
linking any current acquired psychiatric disorder, including 
bipolar and anxiety disorder to service, the Board finds that 
service connection must be denied.

Even if the Board were to find that the Veteran had no pre-
existing psychiatric disorder, the Board finds that the competent 
evidence does not show that any current psychiatric disorder was 
incurred in or aggravated by service.

The Veteran, his spouse, and his friend have attributed his 
mental disorders to his service.  As laypersons, however, neither 
the Veteran, his spouse, nor his friend is competent to give a 
medical opinion on causation or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. 
Brown, 10 Vet. App. 183 (1997); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (layperson is generally not capable of opining on 
matters requiring medical knowledge).  The Board acknowledges 
that the Veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Additionally, the Veteran's statements may be competent to 
support a claim for service connection where the events or the 
presence of disability, or symptoms of a disability are subject 
to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.159(a) (2009); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(2006).  However, psychiatric disorders are not subject to lay 
diagnoses.  The Veteran can report that he is sad or depressed.  
However, those are subjective symptoms and not readily 
identifiable or apparent as clinical disorders in the way that 
varicose veins may be observed, objectively.  Barr v. Nicholson, 
21 Vet. App. 303 (2007).  Neither the Veteran nor his spouse or 
friend have the medical expertise to discern the nature of any 
current acquired psychiatric disorder nor do they have the 
medical expertise to provide an opinion regarding the etiology.  
In sum, the issue does not involve a simple diagnosis.  The 
Veteran is competent to report that he has been diagnosed with a 
mental disorder, but, he is not competent to provide a medical 
opinion regarding the etiology.  While the Veteran, his spouse, 
and his friend are competent to report that he has been diagnosed 
with a mental disorder, none are competent to provide a medical 
opinion regarding the etiology.  While the Veteran, his spouse, 
and his friend purport that he has a mental disorder that is 
related to his service, their statements alone are not competent 
to provide the medical nexus.  Thus, their lay assertions are not 
competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

The competent medical evidence of record does not relate any 
current psychiatric disorder to the Veteran's service, or to any 
disease or injury incurred in or aggravated by service.  The 
competent evidence also does not show that any psychosis 
manifested to a compensable degree within one year following the 
Veteran's separation from service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Clear and unmistakable 
evidence demonstrates that the Veteran's bipolar, anxiety, and 
personality disorder pre-existed active service, but did not 
increase in severity during that service.  In addition, the 
evidence does not show that any acquired psychiatric disorder was 
incurred in or aggravated by service, including service in the 
Persian Gulf.  As the preponderance of the evidence is against 
the Veteran's claim, service connection for an acquired 
psychiatric disorder is denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Respiratory Disorder

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for service connection for a respiratory disorder.

The Veteran contends that he started smoking cigarettes during 
service in Vietnam due to peer pressure, extreme mental and 
physical training, and sleepless nights.

A May 1995 service treatment record indicates complaints of 
breathing and chest pain without any known medical cause.  It was 
noted that the Veteran had respiratory problems after he began 
taking medication for anxiety attacks.

VA medical records dated in July 1990 reflect the Veteran's 
complaints of breathing problems diagnosed as subchondral 
thyroiditis.  In October 1990, he was diagnosed with bronchitis.  
A November 1992 report includes a CT examination of the thorax 
that was negative for any evidence of a pulmonary nodule.  An 
April 1994 chest X-ray examination was negative.  The lungs and 
costophrenic angles were clear with a smooth and well-rounded 
diaphragm.

On VA non-tuberculosis examination in December 1994, the Veteran 
complained of a sudden attack of shortness of breath and wheezing 
after his Persian Gulf service in 1991.  He also complained of 
coughing spells and indicated that he smoked one-half pack of 
cigarettes per day.  He was diagnosed with a probable allergy or 
asthma from exogenous materials.

In his May 1996 substantive appeal, the Veteran claimed that 
after his Persian Gulf service he had breathing problems related 
to air pollution from burning oil and diesel fuel.  He also 
claimed that he was covered in a chemical that smelled of ammonia 
and almonds when a scud missile exploded overhead.

VA medical records include a July 2002 report that shows a 
diagnosis of smoker's bronchitis.  At that time, the Veteran 
stated that he had smoked one and one-half packs of cigarettes 
per day since 1974.  In December 2003, he was diagnosed with an 
upper respiratory infection and tobacco dependence.

On VA general medical examination in August 2007, the Veteran 
complained of respiratory difficulty since his return from the 
Persian Gulf.  He indicated that he was diagnosed with chronic 
obstructive pulmonary disease (COPD) and smoked only eight 
cigarettes per day.  The Veteran was diagnosed with COPD.

Pursuant to the Board's July 2008 remand, the Veteran was 
afforded a VA Gulf War examination in February 2009, at which 
time he presented with a history of smoking one-half pack of 
cigarettes per day.  However, the examiner opined that he was 
very evasive and could not provide the number of years that he 
smoked.  A review of his records indicated that he actually 
smoked one and one-half package of cigarettes per day.  However, 
he denied any history of smoking prior to his service in the 
Persian Gulf.  Rather, the Veteran contended that he was exposed 
to chemicals from oil fires and had some breathing problems while 
stationed in the Persian Gulf.

On examination, which included a pulmonary function test, the 
Veteran was diagnosed with COPD which the examiner opined was 
less likely due to any undiagnosed Gulf War illness or chemical 
exposure, smoke, or other inhalants.  The rationale provided was 
that a recent chest X-ray examination indicated emphysematous 
changes more likely caused by cigarette smoking.  The examiner 
also noted that the Veteran had normal chest X-ray and CT 
examinations of his chest immediately after his service.

Because the Veteran's complaints of respiratory problems are 
attributed to a known diagnosis of COPD, the presumption of 
service connection under 38 C.F.R. § 3.317 is not applicable.  
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2010).  The 
Board thus turns to the merits of the Veteran's claim on a direct 
basis.

While the competent medical evidence shows that the Veteran now 
suffers from COPD, the preponderance of the evidence does not 
show that the current respiratory disability was incurred in or 
aggravated during service.  Furthermore, the record includes a 
competent VA medical opinion that it is less likely than not that 
the Veteran's COPD was caused by or is related to his service and 
that the emphysematous changes are more likely caused by 
cigarette smoking.  In the absence of competent medical evidence 
linking any current respiratory disability to service, including 
service in the Persian Gulf, service connection must be denied.

The Veteran has attributed his respiratory disability to his 
service.  However, as a layperson, the Veteran is not competent 
to give a medical opinion on causation or aggravation of a 
medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); 
Routen v. Brown, 10 Vet. App. 183 (1997); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (layperson is generally not capable of 
opining on matters requiring medical knowledge).  The Board 
acknowledges that the Veteran is competent to give evidence about 
what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Additionally, the Veteran's statements may be competent to 
support a claim for service connection where the events or the 
presence of disability, or symptoms of a disability are subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  
However, respiratory disabilities are not subject to a lay 
diagnosis.  The Veteran can report that he had problems 
breathing.  However, those are subjective symptoms and not 
readily identifiable or apparent as clinical disorders in the way 
that varicose veins may be observed, objectively.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The Veteran does not have 
the medical expertise to discern the nature of any current 
respiratory diagnosis nor does he have the medical expertise to 
provide an opinion regarding the etiology.  In sum, the issue 
does not involve a simple diagnosis.  The Veteran is competent to 
report that he has been diagnosed with COPD, but, as noted, he is 
not competent to provide a medical opinion regarding its 
etiology.  While the Veteran purports that his respiratory 
disability is related to his service, his statements alone are 
not competent to provide the medical nexus.  Thus, the Veteran's 
lay assertions are not competent or sufficient.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

With respect to the respiratory disability that his shown to be 
do to tobacco use, for claims filed after June 9, 1998, Congress 
has prohibited the grant of service connection for disability due 
to the use of tobacco products during active service.  
38 U.S.C.A. § 1103(a) (West 2002 & Supp. 2010).  Therefore, 
service connection cannot be granted for any respiratory 
disability claimed due to smoking during service.  Furthermore, 
the evidence does not show that any service-connected disability 
resulted in the Veteran's tobacco use that caused the respiratory 
disability.  VAOPGCPREC 6-03 (2003), 69 Fed. Reg. 25178 (2004); 
38 U.S.CA. § 1103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.300 
(2010).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  The evidence does not 
show that any respiratory disability was incurred in or 
aggravated by service, including service in the Persian Gulf.  
Therefore, service connection for a respiratory disability is 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Hemorrhoids

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for service connection for hemorrhoids.  The medical evidence 
does not show that the Veteran had hemorrhoids at the time the 
claim for VA disability compensation was filed or at any time 
during the pendency of the appeal.

During a January 1996 personal hearing, the Veteran testified 
that he had diarrhea two to three times a day after his Persian 
Gulf War service and developed hemorrhoids.  However, he denied 
any problems with hemorrhoids prior to his service in the Persian 
Gulf.

On VA general medical examination in August 2007, the Veteran 
complained of hemorrhoids but denied any treatment during his 
service and reported that his hemorrhoids were mainly external.  
However, the examiner found no evidence of hemorrhoids.

Pursuant to the Board's July 2008 remand, the Veteran was 
afforded a VA Gulf War examination in February 2009, at which 
time he complained of having hemorrhoids after his service in the 
Persian Gulf that he treated with Sitz baths and Preparation-H.  
However, on examination there was no hemorrhoid and rectal tone 
was normal.  Nor was there evidence of fecal staining of the 
underwear or rectal masses and brown stool was guaic negative.  
The examiner opined that the Veteran had subjective complaints of 
hemorrhoids without objective findings on physical examination.

Because the Veteran has no current diagnosis of hemorrhoids, the 
presumption of service connection under 38 C.F.R. § 3.317 is not 
applicable.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The Board 
thus turns to the merits of the Veteran's claim on a direct 
basis.

In the absence of competent medical evidence of a current 
diagnosis of hemorrhoids, service connection must be denied.  
Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current disability.  
In the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The 
Board recognizes that the presence of a chronic disability at any 
time during the claim process can justify a grant of service 
connection, even where the most recent diagnosis is negative.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, here, 
the overall evidence of record fails to support a diagnosis of 
the claimed condition at any time during the pendency of the 
claim.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  The evidence does not 
show that any hemorrhoids were incurred in or aggravated by 
service, including service in the Persian Gulf.  Therefore, 
service connection for hemorrhoids is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a psychiatric disorder is denied.

Service connection for a respiratory disorder is denied.

Service connection for hemorrhoids is denied.


REMAND

Additional development is needed prior to the disposition of the 
Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  
38 U.S.C.A. § 5103A (West 2002).  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that proper 
adjudication of the claims requires additional development.

With respect to the Veteran's claim for service connection for 
pain and swelling of the joints, in July 2008 the Board remanded 
the claim for an opinion as to whether the Veteran had diffuse 
pain and swelling of the joints due to an undiagnosed illness, or 
whether those symptoms could be attributed to any known medical 
causation.  If any claimed disorder was determined to be 
attributable to a known clinical diagnosis, the examiner was 
asked to opine as to whether the disability was related to the 
Veteran's service.  The examiner was also asked to consider the 
records of treatment pertaining to shoulder and knee 
disabilities.

Pursuant to the Board's July 2008 remand, the Veteran was 
afforded a VA Gulf War examination in February 2009, at which 
time he presented with complaints of pain in his elbows and right 
hip.  The Veteran also complained of stiffness in his joints and 
bilateral elbow weakness and pain after his Persian Gulf service.  
However, he also complained of increased right elbow pain after a 
post-service motor vehicle accident.  An X-ray examination of the 
elbows was negative.  The examiner noted that the Veteran had not 
been diagnosed with Raynaud's phenomenon or fibromyalgia.

Upon examination, the examiner found no evidence of fibromyalgia.  
Rather, the Veteran had a bilateral elbow condition with recent 
trauma to the right elbow with a current negative X-ray 
examination.  No other joint pain was found by the examiner.  
With respect to the left elbow, despite subjective complaints of 
pain, there were no objective findings to render a diagnosis.  
With respect to the right elbow, it was noted that there was a 
recent injury and clinical protrusion, but an X-ray examination 
was negative.  The examiner opined that the right elbow 
disability was less likely than not a chronic condition that was 
aggravated by his service or undiagnosed disease, but was related 
to his recent trauma.  However, the examiner failed to diagnose 
any right elbow disability and failed to provide any rationale 
for the opinion, rendering the opinion inadequate for rating 
purposes.

A remand by the Board confers on the veteran, as a matter of law, 
the right to compliance with the remand.  Stegall v. West, 11 
Vet. App. 268 (1998).  As any relationship remains unclear to the 
Board, an additional remand is necessary to comply with the July 
2008 remand instructions.  The examiner on remand should 
specifically reconcile the opinion with the February 2009 VA 
opinion and any other opinions of record.

With respect to the Veteran's claim for service connection for 
headaches, in July 2008, the Board remanded the Veteran's claim 
for an opinion as to whether the Veteran's headaches were due to 
an undiagnosed illness, or whether his headaches could be 
attributed to any known medical causation.  If any claimed 
disorder was determined to be attributable to a known clinical 
diagnosis, the examiner was asked to opine as to whether the 
disability was related to the Veteran's service.

Pursuant to the Board's July 2008 remand, the Veteran was 
afforded a VA Gulf War examination in February 2009 at which time 
he was diagnosed with headaches that the examiner opined were not 
aggravated by his service or due to an undiagnosed illness.  The 
examiner opined that there was no evidence of chronic headaches 
in the claims file.  However, the examiner failed to provide any 
rationale for the opinion rendering the opinion inadequate for 
rating purposes.  In addition, the examiner failed to opine as to 
whether the Veteran's headaches are directly related to his 
service.  A remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand.  Stegall 
v. West, 11 Vet. App. 268 (1998).  As any relationship remains 
unclear to the Board, an additional remand is necessary to comply 
with the July 2008 remand instructions.  The examiner on remand 
should specifically reconcile the opinion with the February 2009 
VA opinion and any other opinions of record.

With respect to the Veteran's claim for service connection for a 
skin disorder, the service treatment records include a May 1995 
report of medical history that show a diagnosis of skin rash 
since his service in the Persian Gulf with decreasing episodes.  
On VA general medical examination in August 2007, the Veteran was 
diagnosed with dermatitis.

In July 2008, the Board remanded the Veteran's claim for an 
opinion as to whether the Veteran's skin disorder or rashes 
headaches were due to an undiagnosed illness, or whether his skin 
disorder could be attributed to any known medical causation.  
Pursuant to the Board's July 2008 remand, the Veteran was 
afforded a VA Gulf War examination in February 2009, at which 
time he indicated that he was treated for a rash on a few 
occasions, but no definitive rash was observed.  He contended 
that he had a skin rash that was pruritic shortly after an in-
service explosion.  While the Veteran was vague about the 
explosion, a review of the record indicated that there were 
several scud missile explosions, one of which had an ammonia 
smelling chemical in it, that he claims caused him to break out 
in a red rash on his face and arms and subsequently went away 
after one week.  The Veteran complained of recurrent rashes on 
his face and arms, but no chronic rash could be found and he 
denied any treatment for a rash in the past year.  He also 
contended that during an explosion he had hair loss on his chest, 
legs, and arms which occurred upon his return to the states.  
However, the Veteran reported that he had not had any recurrent 
rash since he began treatment almost one year ago.  On 
examination, the examiner found no evidence of a skin disorder or 
rash and opined that there was no evidence to support an 
undiagnosed condition that would lead to a chronic dermatitis.

In a claim for service connection, the requirement of a current 
disability is satisfied if a disorder is diagnosed at the time a 
claim is filed or at any time during the pendency of the appeal.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the 
Veteran has presented in-service and post-service clinical 
evidence of skin problems.  Thus, notwithstanding the February 
2009 VA examiner's findings of a lack of a current disability, 
the Board finds that sufficient exists to indicate that the 
Veteran has a skin condition that may be related to his service.  
38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Additionally, the Board observes that the Veteran is competent to 
testify as to a continuity of symptoms, such as skin problems, 
which are capable of lay observation.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (2006).  Because the Veteran has 
indicated that he has experienced skin rashes during and since 
service, and no VA examiner has yet opined as to whether any skin 
disorder is related to the rashes for which he was treated in 
service, the relationship between any current skin disorder and 
his in-service skin problems remains unclear.  A remand by the 
Board confers on the veteran, as a matter of law, the right to 
compliance with the remand.  Stegall v. West, 11 Vet. App. 268 
(1998).  As any relationship remains unclear to the Board, an 
additional remand is necessary to comply with the July 2008 
remand instructions.  The examiner on remand should specifically 
reconcile the opinion with the February 2009 VA opinion and any 
other opinions of record.

With respect to the Veteran's claim for service connection for a 
disability manifested by difficulty swallowing, in July 2008, the 
Board remanded the Veteran's claim for an opinion as to whether 
the Veteran has difficulty swallowing, any disorders that result 
in difficulty swallowing, due to an undiagnosed illness, or 
whether his complaints of difficulty swallowing can be attributed 
to any known medical causation.  If any claimed disorder was 
determined to be attributable to a known clinical diagnosis, the 
examiner was asked to opine as to whether the disability was 
related to the Veteran's service.

Pursuant to the Board's July 2008 remand, the Veteran was 
afforded a VA Gulf War examination in February 2009 at which time 
the examiner opined that he had swallowing problems associated 
with panic attacks prior to his Gulf War service, but was not 
treated for problems with swallowing after his service.  The 
Veteran was diagnosed with globus hystericus.  However, while the 
examiner opined that there was no undiagnosed illness and no 
evidence of aggravation during service, the examiner failed to 
provide any rationale for the opinion rendering the opinion 
inadequate for rating purposes.  In addition, the examiner failed 
to opine as to whether the Veteran's globus hystericus was 
directly related to his service.  A remand by the Board confers 
on the veteran, as a matter of law, the right to compliance with 
the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  As any 
relationship remains unclear to the Board, an additional remand 
is necessary to comply with the July 2008 remand instructions.  
The examiner on remand should specifically reconcile the opinion 
with the February 2009 VA opinion and any other opinions of 
record.

With respect to the Veteran's claim for service connection for 
multiple chemical sensitivities, pursuant to the Board's July 
2008 remand, the Veteran was afforded a VA Gulf War examination 
in February 2009, at which time he was diagnosed with multiple 
chemical exposure without residual shortness of breath or rashes.  
While the examiner opined that there was no undiagnosed illness 
or evidence of aggravation during service, the examiner failed to 
provide an opinion as to whether the Veteran has sensitivity to 
multiple chemicals that are related to his service.  A remand by 
the Board confers on the veteran, as a matter of law, the right 
to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 
(1998).  As any relationship remains unclear to the Board, an 
additional remand is necessary to comply with the July 2008 
remand instructions.  The examiner on remand should specifically 
reconcile the opinion with the February 2009 VA opinion and any 
other opinions of record.

With respect to the Veteran's claim for entitlement to service 
connection for a left hip disability, the record shows that the 
Veteran sustained a fracture of the left hip prior to his entry 
into active service in October 1974.  The record also shows that 
he injured his left hip on several occasions thereafter, 
including in November 2003, as a result of a motor vehicle 
accident.  The Veteran contends that his left hip was aggravated 
by his service, rendering him more susceptible to subsequent 
injury.  Specifically, the Veteran cites the heavy packs he was 
required to carry while serving in the Persian Gulf as the 
aggravating factor.  The Veteran was afforded a VA examination of 
his hip in August 2007.  However, since the examiner did not 
opine as to whether the Veteran's left hip was aggravated or 
permanently worsened as a result of his active service, in July 
2008 the Board remanded the Veteran's claim an opinion as to 
whether the Veteran's left hip disability was related to his 
service.

Pursuant to the Board's July 2008 remand, the Veteran was 
afforded a VA examination in February 2009, at which time he did 
not wish to have his left hip examined and according to the 
examiner "emphatically denied" any left hip problems.  
Accordingly, the examiner did not examine the Veteran's left hip 
or provide the opinion requested on remand.  However, neither the 
Veteran nor his representative has withdrawn his claim for 
service connection for a left hip disability so this claim 
remains on appeal.  A remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  As any relationship 
remains unclear to the Board, an additional remand is necessary 
to comply with the July 2008 remand instructions.  The examiner 
on remand should specifically reconcile the opinion with the 
February 2009 VA opinion and any other opinions of record.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a Gulf War examination with 
regard to the Veteran's claim for service 
connection for pain and swelling in the 
joints, headaches, a skin disorder, a 
disability manifested by difficulty 
swallowing, and multiple chemical 
sensitivities.  The claims folder should be 
reviewed and that review should be indicated 
in the examination report.  The examiner 
should specifically attempt to reconcile the 
opinion with all other opinions of record, 
including the February 2009 VA examination 
and opinions.  The rationale for all opinions 
should be provided.  Current VA Gulf War 
Examination Guidelines must be followed.  All 
indicated tests should be performed, and all 
findings reported in detail.  Specifically, 
the examiner should provide the following:

(a)  Diagnose any diffuse pain and 
swelling of the joints that are present.  
State whether or not the Veteran has any 
diffuse pain and swelling of the joints 
that is due to an undiagnosed illness, or 
whether his complaints can be attributed 
to a known medical causation.  If any 
claimed disorder is determined to be 
attributable to a known clinical 
diagnosis, the examiner must state whether 
it is at least as likely as not (50 
percent or more probability) that any 
diffuse pain and swelling of the joints 
was incurred in or are due to or the 
result of any period of the Veteran's 
active service.  The examiner must 
consider the Veteran's statements and 
January 1996 testimony regarding the 
incurrence of pain and swelling of the 
joints, in addition to treatment records 
pertaining to his knees and shoulders and 
his statements regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).

(b)  Diagnose any headaches present.  
State whether or not the Veteran has any 
headaches that are due to an undiagnosed 
illness, or whether his complaints can be 
attributed to a known medical causation.  
If any claimed disorder is determined to 
be attributable to a known clinical 
diagnosis, the examiner must state whether 
it is at least as likely as not (50 
percent or more probability) that any 
headaches were incurred in or are due to 
or the result of any period of the 
Veteran's active service.  The examiner 
must consider the Veteran's statements and 
January 1996 testimony regarding the 
incurrence of headaches, in addition to 
his statements regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).

(c)  Diagnose any skin disorder present.  
State whether or not the Veteran has any 
skin disorder that is due to an 
undiagnosed illness, or whether his 
complaints can be attributed to a known 
medical causation.  If any claimed 
disorder is determined to be attributable 
to a known clinical diagnosis, the 
examiner must state whether it is at least 
as likely as not (50 percent or more 
probability) that any skin disorder was 
incurred in or are due to or the result of 
any period of the Veteran's active 
service.  The examiner must consider the 
Veteran's statements and January 1996 
testimony regarding the incurrence of a 
skin disorder, in addition to his 
statements regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).

(d)  Diagnose any disability manifested by 
trouble swallowing.  State whether or not 
the Veteran has any difficulty swallowing 
that is due to an undiagnosed illness, or 
whether his complaints can be attributed 
to a known medical causation.  If any 
claimed disorder is determined to be 
attributable to a known clinical 
diagnosis, the examiner must state whether 
it is at least as likely as not (50 
percent or more probability) that any 
disability manifested by difficulty 
swallowing was incurred in or are due to 
or the result of any period of the 
Veteran's active service.  The examiner 
must consider the Veteran's statements and 
January 1996 testimony regarding the 
incurrence of a disability manifested by 
difficulty swallowing, in addition to his 
statements regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).

(e)  Diagnose any sensitivity to multiple 
chemicals.  State whether or not the 
Veteran has any sensitivity to multiple 
chemicals that is due to an undiagnosed 
illness, or whether his complaints can be 
attributed to a known medical causation.  
If any claimed disorder is determined to 
be attributable to a known clinical 
diagnosis, the examiner must state whether 
it is at least as likely as not (50 
percent or more probability) that any 
sensitivity to multiple chemicals was 
incurred in or is due to or the result of 
any period of the Veteran's active 
service.  The examiner must consider the 
Veteran's statements and January 1996 
testimony regarding the incurrence of a 
sensitivity to multiple chemicals, in 
addition to his statements regarding the 
continuity of symptomatology.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).

2.  Schedule a VA examination to determine 
the nature and etiology of any current left 
hip disability.  The claims folder should be 
reviewed and that review should be indicated 
in the examination report.  The rationale for 
all opinions should be provided.  If the 
Veteran refuses examination of the left hip, 
the examiner should provide the requested 
opinions by reviewing the evidence of record.  
Specifically, the examiner should provide the 
following information:

(a)  Diagnose any current left hip 
disability.  Is it at least as likely as 
not (50 percent or more probability) that 
any current left hip disability was 
incurred in or aggravated by any period of 
the Veteran's active service?  The 
examiner must consider the Veteran's 
statements and January 1996 testimony 
regarding the incurrence of a cervical 
spine disability, in addition to his 
statements regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).

(b)  Is there clear and unmistakable 
evidence that any left hip disability pre-
existed any period of the Veteran's 
service?

(c)  If so, is it at least as likely as 
not (50 percent or more probability) that 
any preexisting left hip disability 
underwent a permanent increase in severity 
during or as a result of his service?  The 
examiner should state whether any 
permanent increase in the underlying 
pathology was due to natural progression 
of the disorder.  The examiner should also 
discuss the several hip injuries the 
Veteran sustained outside of his active 
service, and address whether the Veteran's 
active service rendered him more 
susceptible to those injuries.

3.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development or 
other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


